Mr. Justice Wilkin delivered the opinion of the court: This is an appeal by the West Chicago Park Commissioners from a judgement of the county court of Cook county, sustaining objections to the confirmation of a special assessment against the property of appellee for the improvement of the boulevard connecting Garfield and Douglas parks. Upon the taking of evidence the court held there was no special benefit resulting to appellee by reason of the improvement, and refused to confirm the assessment. The sole question to be considered upon this appeal is the correctness of that finding of fact. In support of appellants’ contention the most that can be said is, the testimony of the one witness on their behalf tends to show that the right of way of the railroad company would be benefited. But it must be admitted two witnesses on behalf of appellee testify to the contrary. Without reference, therefore, to the fact that the estimate of the one witness is based upon a supposititious use of the right of way, which the company may never see proper to adopt, we are not at liberty to say that the evidence of the one witness should outweigh that of the two. The judgment of the county court must therefore be affirmed. T 7 . „ 7 Judgment affirmed.